DECREE
AT A SESSION of the High Court, held at Leone, on the 9th day of January, A.D., 1908.
PRESENT, The Honorable E. W. Gurr, Senior Member, and the Honorable Mauga, Associate Member
APPEARANCES:
Fepuliai,
Faumuina
Leoso and Tuitele, representing Lealataua County.
*175THIS CAUSE having been brought on for trial pursuant to Precept of the President of the High Court, dated August 10th, 1907, and the parties appearing in propriae personae, the cause was tried before the Court, whereupon witnesses on the part of the plaintiff and the defendants were duly sworn and examined, and the evidence being closed, the cause was submitted to the Court for consideration and decision; and after deliberation thereof, the Court files its decision in writing, and
ORDERS, ADJUDGES and DECREES that that portion of the land in dispute beginning at the mouth of the stream, Vai Saumani, upon the southernmost extremity of the land Fagalue, heretofore decreed to be the property of Toomata, thence in a northwesterly direction along the boundary between said land of Toomata — styled Fagalua —bearing 167 degrees, 300 feet; thence bearing 145 degrees, 400 feet; thence bearing 135 degrees, 300 feet; thence bearing 121 degrees, 100 feet; thence bearing 162 degrees, 270 feet; thence bearing 143 degrees, 284 feet to a rock on the seacoast thence following the seacoast in a southerly direction to Steppe’s Point, and again following the seacoast in a northeasterly direction to the place of beginning — said land being known as “Utuloa” — is the property of defendant Faumuina and of the Leusoalii (a body of “matais” of which Fepuliai is a member).